In re Wayne Robert Felde applying for Writs of Remedial and Supervisory, Parish of Rapides, No. 196,240.
Writ granted. Trial judge’s order of a mid-trial mental examination of defendant by the prosecution’s experts as to defendant’s mental condition at the time of the offense is vacated.
*920Since the prosecution was apprised of defendant’s insanity defense over one year before trial and was aware ten days before trial that defendant claims he is the victim of a mental disorder resulting from his exposure to agent orange, the prosecution cannot and does not claim to be surprised by this potential trial issue. Accordingly, the prosecution by delaying until the third day of trial its motion to have defendant examined on this issue (on a day in the midst of the defendant’s case) waived whatever right it may have had to such an examination.